Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter Withdrawn
The previously indicated allowability of the claims is withdrawn in view of the newly discovered reference(s) to Mauzerall et al. (US 2020/0016289 A1), Schwalbach et al. (US 2020/0048058 A1), Schuster (US 2020/0270055 A1) and Holtan et al. (US 2005/0116431 A1).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6, 12-13, 15-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mauzerall et al. (US 2020/0016289 A1).
Regarding claim 1, Mauzerall et al. discloses an apparatus (apparatus shown in Fig. 10) comprising: an enclosure (cabinet 105) that includes a plurality of mounting features that are configured to receive information handling systems (elements 146 with shelves 145); a base (cart 400) disposed below the enclosure, coupled to the enclosure, and including a plurality of wheels (Fig. 10); and a motor coupled to the plurality of wheels (In the figures, identical reference numbers identify identical, or at least generally similar, elements.  To facilitate the discussion of any particular elements, the most significant digit or digits of any references number refers to the Figure in which that element is first introduced.  For example 225 is first introduced and discussed in Fig. 5; Para. 0057.  Fig. 10 shows unlabeled wheels); wherein the base is coupled to the enclosure via a height adjustment mechanism (scissor mechanism 415; Fig. 10) configured to lower and raise the enclosure relative to the base (Paras. 0074-0076).  Regarding claims 13 & 20, the prior art device (Mauzerall et al.), in its normal and usual operation, performs the method claimed.  

Regarding claim 3, Mauzerall et al. discloses the apparatus of claim 1, wherein the height adjustment mechanism (scissor lift 415) includes a hydraulic actuator (Para. 0076).  Regarding claim 15, the prior art device (Mauzerall et al.), in its normal and usual operation, performs the method claimed.  

Regarding claim 4, Mauzerall et al. discloses the apparatus of claim 3, wherein the hydraulic actuator (scissor lift 415) is configured to be actuated manually (Para. 0076).  Regarding claim 16, the prior art device (Mauzerall et al.), in its normal and usual operation, performs the method claimed.  

Regarding claim 6, Mauzerall et al. discloses the apparatus of claim 1, wherein the enclosure is configured to be lowered to a floor on which the wheels are disposed (cabinet 105 is configured to removable, as such, the cabinet is configured to be lowered on to the floor).  

Regarding claim 12, Mauzerall et al. discloses the apparatus of claim 1, wherein the apparatus is configured for transportation of the information handling systems, but is not configured to allow for operation of the information handling systems while the information handling systems are received therein (Fig. 10 shows cabinet 105 in a closed position, as such, the cabinet does not allow for operation of items when the cabinet is closed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mauzerall et al. in view of Bailey et al. (US 2015/0181748 A1).
Regarding claim 2, Mauzerall et al. discloses the apparatus of claim 1, wherein the enclosure and the mounting features are sized to receive information handling systems (cabinet 105 is capable of receiving information handling systems).  Mauzerall et al. does not explicitly disclose where his cabinet conforms to standardized rack unit sizes.  It is well known in the information handling transportation art to provide mounting features (shelves 220) in order to accommodate system components. Bailey et al., teaches mounting features that are configured to receive information handling systems and wherein the enclosure mounting features are sized to receive information handling systems that conform to standardized rack unit sizes (standard rack portion 210; Para. 0044). Based on the teaching of Bailey et al. it would have been obvious to one having ordinary skill in the art prior to the effective filed date of the instant application to provide mounting features in order to provide storage capabilities to the device and standard rack unit sizes to accommodate industry standards.   Regarding claim 14, the prior art device (Mauzerall et al. as modified by Bailey et al.), in its normal and usual operation, performs the method claimed.  

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mauzerall et al. in view of Schwalbach et al. (US 2020/0048058 A1).
Regarding claim 5, Mauzerall et al. discloses the apparatus of claim 3, but does not explicitly disclose comprising a second motor configured to actuate the hydraulic actuator.  It is well known in the material handling art to provide a motor to actuate a hydraulic actuator.  Schwalbach et al. teaches providing a motor to power a hydraulic actuator (Para. 0095).  Based on the teaching of Schwalbach et al. it would have been obvious to one having ordinary skill in the art prior to the effective filed date of the instant application to provide a motor to power the hydraulic actuator in order to provide means to mechanically operate the scissor lift.  Regarding claim 17, the prior art device (Mauzerall et al. as modified by Schwalbach et al.), in its normal and usual operation, performs the method claimed.
Claims 8, 9, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mauzerall et al. in view of Schuster (US 2020/0270055 A1).
Regarding claims 8 & 9: Mauzerall et al. differs from the invention as claimed because Mauzerall et al. does not disclose wherein the motor and the wheels are operable to be controlled wirelessly; and wherein the motor and the wheels are operable to autonomously move the apparatus from a first location to a second location.  It is well known in the material handling art to provide a motor and wheels that are operable to be controlled wirelessly; and wherein the motor and the wheels are operable to autonomously move the apparatus from a first location to a second location.  Schuster teaches a motor and wheels that are operable to be controlled wirelessly (Paras. 0021-0022); and  wherein the motor and the wheels are operable to autonomously move the apparatus from a first location to a second location (Para. 0024).  Based on the teaching of Schuster it would have been obvious to one having ordinary skill in the art prior to the effective filed date of the instant application to provide a motor and wheels that are operable to be controlled wirelessly; and  wherein the motor and the wheels are operable for the purpose of autonomously moving the apparatus from a first location to a second location.  Regarding claims 18 & 19, the prior art device (Mauzerall et al. as modified y Schuster), in its normal and usual operation, performs the method claimed.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mauzerall et al. in view of Holtan et al. (US 2005/0116431 A1).
Regarding claims 10 & 11: Mauzerall et al. differs from the invention as claimed because Mauzerall et al. does not disclose a locking mechanism configured to be coupled to a coupler, wherein the coupler is further configured to be coupled to another apparatus; and wherein the apparatus and the another apparatus are configured to be moved from a first location to a second location by the motor.  It is well known in the material handling art to provide a locking mechanism configured to be coupled to a coupler, wherein the coupler is further configured to be coupled to another apparatus; and wherein the apparatus and the another apparatus are configured to be moved from a first location to a second location by the motor.  Holtan et al. a locking mechanism configured to be coupled to a coupler (cart coupler assembly 4), wherein the coupler is further configured to be coupled to another apparatus (Para. 0118); and wherein the apparatus and the another apparatus are configured to be moved from a first location to a second location by the motor (Para. 0064).  Based on the teaching of Holtan et al. it would have been obvious to one having ordinary skill in the art prior to the effective filed date of the instant application to provide a locking mechanism configured to be coupled to a coupler, wherein the coupler is further configured to be coupled to another apparatus; and wherein the apparatus and the another apparatus are configured to be moved from a first location to a second location by the motor in order to provide means of connecting multiple carts together so they maybe moved autonomously to a desired location.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY LYNN JOHNS whose telephone number is (313)446-4852. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on 3032974337 or 5712726698. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HILARY L JOHNS/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JOHN D WALTERS/Primary Examiner, Art Unit 3618